Appeal by the defendant from an order of the County Court, Orange 'County, dated January 30, 1963, which denied his motion for the return of certain property taken by the police, under a search warrant, in a raid on defendant’s residence. The denial was without prejudice to a timely application pursuant to section 813-e of the Code of Criminal Procedure. Defendant is presently under indictment charging various crimes; and the Seized property is part of the proof which the District Attorney states will be adduced upon the trial. Appeal dismissed. The order appealed from is an intermediate order from which a separate appeal does not lie (Code Crim. Pro., § 517; Matter of Police Benevolent Assn. v. Gagliardi, 9 A D 2d 929, affd. 9 N Y 2d 803; People v. Ruth, 250 App. Div. 819). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.